DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16 and 30, 2020 have been entered.
Claims 40 – 50 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102(a)(1) and 102(a)(2) are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40 – 41, 43 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22).
Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) wherein administering may occur after the condition onset (0027) (or subacute time period). 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into 
Regarding claim 48, Shyu does not teach the method wherein the cell are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)



s 40 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Otero-Ortega et al. (2015, IDS 11.15.2018, NPL No.23).
Regarding claims 40 – 41, 43 – 47, Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) wherein administering may occur after the condition onset (0027) (or subacute time period). 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed 
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 42, Shyu does not teach the method wherein the injury is subcortical white matter.  However, at the time the claims were filed, it was known in the art that cerebral ischemic stroke commonly injured white matter.  In support, Otero-Ortega teaches white mater injury in stroke is common (abstract) and occurs in up to 25% or ischemic strokes, and that cortical infarcts also produce white matter injury (p.1).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to treat white matter stroke by practicing the methods of Shyu, with a reasonable expectation for success.

Claims 40 – 41 and 43 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Carmichael et al. (US 2014/0315805, IDS 11.15.2018, No.5).

Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to 
Regarding claims 49 – 50, the combination of Shyu and Nistor does not teach the method wherein the cells are delivered in a hydrogel. However, Shyu teaches the method wherein the cells are suspended for delivery and injected in various, effective volumes (0039-0045).  Carmichael teaches methods for improving motor recovery from cerebral ischemic stroke in humans (0035), the method comprising administering actives into the infarct cavity or a site adjacent thereto, in a hydrogel depot delivery formulation (abstract, 0004-0005).  Carmichael teaches the active can be embryonic stem cells or iPSC differentiated in culture or after implantation (0005) and that administration comprises injecting into the ischemic cavity up to 2 years after the ischemic event (or is subacute timing) (0006, 0104-0107).  Carmichael teaches advantages of the hydrogel delivery system include delivering actives locally and directly to the site of the injury, avoiding blood brain barrier, providing sustained and time released actives, does not promote inflammation or tissue damage, and can be injected with small needles, minimizing brain damage (0004). At the time the claims were filed, one of ordinary skill in the art would have been motivated by Carmichael to use as hydrogel to administer the cells obtained by the combined teachings of Shyu and Nistor, for the disclosed advantages of reducing injury and providing sustained release of the active, and with a reasonable expectation for successfully treating symptoms of stroke.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 40 – 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5 – 6, 8, 11 – 12, 17, 22, 26 – 27, 31, 33 – 35, 43, 48, 54 – 55, 85 of copending Application No. 15/763 817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the prior art does not teach improving cognitive or motor function with cells having the claimed markers; there is no suggestion or motivation to combine the cited references; that the examiner applies a piecemeal rejection with inappropriate hindsight; and that there is no expectation for success to arrive at the claimed invention.  Applicant additionally acknowledges the obvious double patenting rejection, requesting abeyance.

Regarding the argument that the prior art does not teach improving cognitive or motor function, Shyu specifically teaches treating a subject that has experienced cerebral ischemic injury (0002-0004) and administering cells in amounts effective for treating (or improving) motor symptoms and cognitive function (0023-0024, 0047).
Regarding claimed cell markers, it is first noted that Shyu teaches neural stem cells (NSC) that are Nestin positive (example 1).  Furthermore, NSC having the claimed markers were well known in prior art at the time the claims were filed.  Specifically, the instant specification expressly identifies the cells prepared by Nistor are those administered in the instant methods (paragraph 0005, examples).  Nistor expressly teaches neural stem cell populations that differentiate into oligodendrocytes, or are oligodendrocyte progenitors, that are obtained from human embryonic stem cells and express NG2, PDGF-Ra and Nestin.  Nistor goes on the state that the cells can be obtained at high purity, are cost effective to produce, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are useful in treating neurodegenerative diseases.  It is iterated that teachings of the prior art would have motivated one of ordinary skill in the art to administer the cells of Nistor in the methods of Shyu for their disclosed advantages and activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Absent evidence of an unexpected result or advantage, the claims remain rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699